              Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         BALTAZAR REYES GARCIA,                       CASE NO. C21-0322JLR

11                              Petitioner,             ORDER
                  v.
12
           UNITED STATES OF AMERICA,
13
                                Respondent.
14

15                                  I.        INTRODUCTION

16         Before the court are two motions filed by pro se Petitioner Baltazar Reyes Garcia:

17   a motion to vacate his conviction and sentence pursuant to 28 U.S.C. § 2255 (2255 Mot.

18   (Dkt. # 1)) and an unsigned motion for discovery, an evidentiary hearing, and

19   appointment of counsel (Disc. Mot. (Dkt. # 12 at 1-4)). Respondent United States of

20   America (“the Government”) opposes Mr. Garcia’s § 2255 motion but did not file a

21   response to his motion for discovery, an evidentiary hearing, and appointment of counsel.

22   (See Resp. (Dkt. # 5); see generally Dkt.) The court has considered the motions, the


     ORDER - 1
                Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 2 of 9




 1   parties’ submissions in support of and in opposition to the motions, the relevant portions

 2   of the records of this case and the underlying criminal case, and the governing law. 1

 3   Being fully advised, the court DENIES Mr. Garcia’s § 2255 motion to vacate his

 4   conviction and sentence and STRIKES his motion for discovery, evidentiary hearing, and

 5   appointment of counsel.

 6                                       II.     BACKGROUND

 7          On October 16, 2017, after an eleven-day trial, a jury found Mr. Garcia guilty of

 8   one count of conspiracy to distribute controlled substances and three counts of

 9   distribution of methamphetamine. (See 10/16/17 Min. Entry (CR Dkt. 2 # 665); Jury

10   Verdict (CR Dkt. # 679).) On January 16, 2018, the court sentenced Mr. Garcia to 216

11   months of imprisonment and five years of supervised release. (See 1/16/18 Min. Entry

12   (CR Dkt. # 777); Judgment (CR Dkt. # 778).)

13          Mr. Garcia appealed his conviction and sentence to the Ninth Circuit Court of

14   Appeals. (See Not. of Appeal (CR Dkt. # 782).) The Ninth Circuit affirmed the court’s

15   judgment on November 4, 2019, and issued its mandate on November 26, 2019. (See 9th

16   Cir. Mem. (CR Dkt. # 868); 9th Cir. Mandate (CR Dkt. # 869)); see also United States v.

17   Reyes Garcia, 794 F. App’x 567 (9th Cir. 2019). Mr. Garcia petitioned the United States

18

19
            1
20            Because “the motion and the files and records of the case conclusively show that the
     prisoner is entitled to no relief,” the court determines that there is no need for an evidentiary
     hearing. 28 U.S.C. § 2255(b).
21
            2
              The court uses the shorthand “CR Dkt.” when citing to documents on the docket of Mr.
22   Garcia’s criminal case, United States v. Garcia, No. CR16-0287JLR (W.D. Wash.).


     ORDER - 2
              Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 3 of 9




 1   Supreme Court for a writ of certiorari. See Garcia v. United States, 140 S. Ct. 1286,

 2   1286 (2020) (Mem.). The Supreme Court denied his petition on March 2, 2020. See id.

 3          Mr. Garcia filed his § 2255 motion to vacate his conviction and sentence on March

 4   3, 2021. (See 2255 Mot. at 12-13.) Mr. Garcia contends that his trial attorney provided

 5   ineffective assistance of counsel (see id. at 4-6); that the court misapplied the Sentencing

 6   Guidelines in determining his sentence (see id. at 7-8); and that he was subjected to a

 7   “trial penalty” of a longer sentence because he chose to proceed to trial rather than plead

 8   guilty to the charged offenses (see id. at 8-9). The Government filed a timely response on

 9   May 7, 2021. (See Resp.)

10          Mr. Garcia moved for an extension of time to file his reply due to COVID-19

11   related lockdowns at the detention facilities where he was incarcerated and a recent

12   transfer to a new facility. (See MFE (Dkt. # 10) at 1.) On June 9, 2021, the court granted

13   Mr. Garcia’s motion and set a new reply deadline of June 30, 2021. (See 6/9/21 Order

14   (Dkt. # 11).) Although Mr. Garcia submitted documents before that deadline, his reply

15   was missing pages and appeared to be commingled with three copies of his unsigned

16   motion for discovery, evidentiary hearing, and appointment of counsel. (See 7/7/21

17   Order (Dkt. # 13); see generally Dkt. # 12.)

18          On July 7, 2021, the court provided Mr. Garcia an opportunity to cure these

19   deficiencies by filing a complete reply and a signed and correctly dated motion for

20   discovery no later than July 21, 2021. (See 7/7/21 Order.) Mr. Garcia has made no

21   filings in response to that order. (See generally Dkt.) The Government, however,

22   provided the court a copy of the complete reply that Mr. Garcia had mailed to counsel on


     ORDER - 3
               Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 4 of 9




 1   June 29, 2021. (See Reply (Dkt. # 14).) The court reviews this version of the reply in

 2   this order.

 3                                        III.   ANALYSIS

 4          Below, the court addresses Mr. Garcia’s § 2255 motion and then discusses his

 5   motion for discovery, an evidentiary hearing, and appointment of counsel

 6          A.     Mr. Garcia’s § 2255 Motion

 7          The Government argues that Mr. Garcia’s § 2255 motion must be dismissed

 8   because it is time-barred. (Resp. at 11.) It points out that Mr. Garcia filed his motion on

 9   March 3, 2021—one year and one day after the Supreme Court denied his petition for

10   certiorari. (Id.; see Mot. at 12-13); see also Garcia, 140 S. Ct. at 1286. Mr. Garcia,

11   however, asks the court to equitably toll the deadline to file his § 2255 motion because he

12   was exposed to COVID-19 while in custody and was transferred between detention

13   facilities “at the height of” COVID-19. (Reply at 14.) The court agrees with the

14   Government that Mr. Garcia’s petition is time-barred.

15          Rule 3(d) of the Rules Governing Section 2255 Proceedings “codifies the prison

16   mailbox rule, which states that a motion or other paper submitted by a prisoner is deemed

17   filed as of the date he submits it to prison authorities for mailing if certain conditions are

18   met.” United States v. Winkles, 795 F.3d 1134, 1146 (9th Cir. 2015). Here, although the

19   Supreme Court denied Mr. Garcia’s petition for certiorari on March 2, 2020, Mr. Garcia

20   did not place his motion in the prison mailing system until March 3, 2021. See Garcia,

21   140 S. Ct. at 1286; (see 2255 Mot. at 12). Thus, it is undisputed that Mr. Garcia filed his

22   motion more than one year from the “date on which the judgment of conviction [became]


     ORDER - 4
              Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 5 of 9




 1   final.” 28 U.S.C. § 2255(f); see also Clay v. United States, 537 U.S. 522, 527 (2003)

 2   (judgment of conviction becomes final when Supreme Court denies petition for writ of

 3   certiorari). As a result, absent tolling of the statutory deadline, Mr. Garcia’s motion is

 4   time-barred. See United States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000) (holding

 5   federal habeas petition submitted one day late was properly dismissed as untimely); see

 6   also United States v. Locke, 471 U.S. 84, 100-01 (1985) (“A filing deadline cannot be

 7   complied with, substantially or otherwise, by filing late—even by one day.”).

 8          “A § 2255 movant is entitled to equitable tolling ‘only if he shows (1) that he has

 9   been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

10   his way and prevented timely filing.’” United States v. Buckles, 647 F.3d 883, 889 (9th

11   Cir. 2011) (quoting Holland v. Florida, 560 U.S. 631, 649 (2010)). “[F]or a litigant to

12   demonstrate he has been pursuing his rights diligently . . . he must show that he has been

13   reasonably diligent in pursuing his rights not only when an impediment to filing caused

14   by an extraordinary circumstance existed, but before and after as well, up to the time of

15   filing his claims in federal court.” Smith v. Davis, 953 F.3d 582, 598-99 (9th Cir. 2010)

16   (internal citations and quotations omitted). Extraordinary circumstances beyond the

17   defendant’s control must make it “impossible to file a petition on time” and be the “cause

18   of [the defendant’s] untimeliness.” United States v. Battles, 362 F.3d 1195, 1197 (9th

19   Cir. 2004). Although a petitioner may be able to show that circumstances related to

20   COVID-19 are sufficiently “extraordinary” to trigger equitable tolling, “the COVID-19

21   pandemic does not automatically warrant equitable tolling for any petitioner who seeks it

22   on that basis, because [the petitioner] must establish that he was pursuing his rights


     ORDER - 5
                Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 6 of 9




 1   diligently and that the COVID-19 pandemic specifically prevented him from filing his

 2   motion.” Olsen v. United States, No. 4:20-cv-00166-BLW, 2021 WL 329462, at * 3 (D.

 3   Idaho Feb. 1, 2021) (emphasis in original; internal quotation marks omitted).

 4          Here, Mr. Garcia states only that he was exposed to COVID-19 and was

 5   transferred between facilities “at the height of” the pandemic. (See Reply at 14.) He

 6   does not explain how his exposure to COVID-19 and his transfer caused his untimely

 7   filing and made it “impossible” to mail a timely petition on March 2, 2021, rather than a

 8   late petition on March 3, 2021. See Battles, 362 F.3d at 1197; (see Reply). Nor does he

 9   make any attempt to demonstrate that he pursued his rights diligently in the year before

10   the statute of limitations expired. See Smith, 953 F.3d at 598-99; (see Reply).

11   Accordingly, Mr. Garcia has not met his high burden to demonstrate an entitlement to

12   equitable tolling. 3 Therefore, the court DENIES Mr. Garcia’s § 2255 motion as

13   time-barred. 4

14

15
            3
               Indeed, Mr. Garcia stated in his § 2255 motion that the Supreme Court denied his
16   petition for certiorari on March 3, 2020. (See 2255 Mot. at 2.) Thus, it appears likely that his
     late filing was the result of his own mistake regarding the date his judgment of conviction
17   became final rather than the COVID-19 pandemic.

18          4
              Because Mr. Garcia’s § 2255 motion is time-barred, the court need not address the
     merits of that motion. Even if the motion were timely, however, Mr. Garcia’s motion contains
19   only conclusory allegations, and his reply neither addresses the Government’s arguments in
     support of dismissal nor discusses the facts of his case. (See generally 2255 Mot.; Reply.)
20   Instead, Mr. Garcia’s reply merely recites case law regarding ineffective assistance of counsel
     and Sentencing Guidelines calculations without explaining how that law applies to support his
     claims. (See Reply.) Moreover, the court’s review of the records of both this case and the
21
     underlying criminal case makes clear that Mr. Garcia’s allegations have no basis in fact or law.
     Thus, even if Mr. Garcia had timely filed his § 2255 motion, the court would nevertheless deny
22   the motion.


     ORDER - 6
              Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 7 of 9




 1   B.     Mr. Garcia’s Motion for Discovery, Evidentiary Hearing, and Appointment
            of Counsel
 2
             The court STRIKES Mr. Garcia’s motion for discovery, an evidentiary hearing,
 3
     and appointment of counsel. The Federal Rules of Civil Procedure require a court to
 4
     “strike an unsigned paper unless the omission is promptly corrected after being called
 5
     to . . . the party’s attention.” Fed. R. Civ. P 11(a); see also Rules Governing Section
 6
     2255 Proceedings Rule 12. Here, Mr. Garcia did not sign any of the three copies of his
 7
     motion. (See Disc. Mot. at 1-11.) And even though the court ordered Mr. Garcia to
 8
     correct his improper filing, Mr. Garcia has not made any effort to cure the deficiency.
 9
     (See 7/7/21 Order; see generally Dkt.) Accordingly, the court STRIKES Mr. Garcia’s
10
     motion for discovery, an evidentiary hearing, and appointment of counsel.
11
            Even if it did not strike the motion, the court concludes that the relief it seeks is
12
     unwarranted. First, a judge may, “for good cause,” authorize a party in a § 2255 to
13
     conduct discovery under the Federal Rules of Civil Procedure. Rules Governing Section
14
     2255 Proceedings Rule 6. The court declines to authorize discovery because Mr. Garcia
15
     has not met his burden to show good cause justifying discovery in this time-barred
16
     matter. (See Disc. Mot. at 1.)
17
            Second, under 28 U.S.C. § 2255, the court must hold an evidentiary hearing unless
18
     “the motion and the files and records of the case conclusively show that the prisoner is
19
     entitled to no relief.” 28 U.S.C. § 2255; see Frazer v. United States, 18 F.3d 778, 781
20
     (9th Cir. 1994). “No hearing is required if the allegations, viewed against the record,
21
     either fail to state a claim for relief or are so palpably incredible or patently frivolous as
22


     ORDER - 7
              Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 8 of 9




 1   to warrant summary dismissal.” Shah v. United States, 878 F.2d 1156, 1158 (9th Cir.

 2   1989) (internal quotation marks omitted). Because Mr. Garcia’s petition is time-barred,

 3   no evidentiary hearing is required.

 4          And finally, a district court may appoint counsel in the “interests of justice” in a

 5   case brought under 28 U.S.C. § 2255. 18 U.S.C. § 3006A(a)(2)(B); Weygandt v. Look,

 6   718 F.2d 952, 954 (9th Cir. 1983). “In deciding whether to appoint counsel in a habeas

 7   proceeding, the district court must evaluate the likelihood of success on the merits as well

 8   as the ability of the petitioner to articulate his claims pro se in light of the complexity of

 9   the legal issues involved.” Weygandt, 718 F.2d at 954 (italics in original). Having

10   reviewed the record, and being mindful of the standard set forth in Weygandt, the court

11   concludes that appointment of counsel is not warranted.

12   C.     Certificate of Appealability

13          As a final matter, the court notes that a petitioner seeking post-conviction relief

14   may appeal a district court’s dismissal of a 28 U.S.C. § 2255 motion only after obtaining

15   a certificate of appealability. A certificate of appealability may issue only where a

16   petition has made “a substantial showing of the denial of a constitutional right.” 28

17   U.S.C. § 2253(c)(2). A petitioner satisfies this standard “by demonstrating that jurists of

18   reason could disagree with the district court’s resolution of his constitutional claims or

19   that jurists could conclude the issues presented are adequate to deserve encouragement to

20   proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Under this standard,

21   the court concludes that Mr. Garcia is not entitled to a certificate of appealability.

22


     ORDER - 8
              Case 2:21-cv-00322-JLR Document 15 Filed 08/04/21 Page 9 of 9




 1                                   IV.    CONCLUSION

 2         For the foregoing reasons, the court DENIES Mr. Garcia’s untimely § 2255

 3   motion to vacate his conviction and sentence (Dkt. # 1) and STRIKES Mr. Garcia’s

 4   motion for discovery, evidentiary hearing, and appointment of counsel (Dkt. # 12). The

 5   court DISMISSES this matter with prejudice.

 6
           Dated this 4th day of August, 2021.
 7

 8

 9
                                                    A
                                                    JAMES L. ROBART
                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 9
